Abatement Order filed March 13, 2012.




                                          In The

                          Fourteenth Court of Appeals
                                      ____________

                                    NO. 14-11-00984-CR
                                      ____________

                          LEANDREW RAY, JR., Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                         On Appeal from the 228th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1318262



                               ABATEMENT ORDER

       The clerk’s record in this appeal was filed December 30, 2012. On February 29,
2012, appellant requested this court to supplement the record with the "Presentence
Investigation Report." The request was granted and on March 6, 2012, we directed the
Harris County District Clerk to file a supplemental clerk's record containing the
Presentence Investigation Report.

       On March 7, 2012, Leslie Charles, of the Appeals Section of Criminal Post Trial
Services of the Harris County District Clerk's Office, filed an affidavit stating that the
Pre-sentence Investigation Report" is not part of the case file and I am therefore unable to
supplement the record. . ."     The reporter's record of the "Presentence Investigation
Sentencing" reflects the trial court reviewed the presentence investigation report.
       When a filing designated for inclusion in the clerk's record has been lost or
destroyed, the parties may, by written stipulation, deliver a copy of the filing to the trial
court clerk for inclusion in the record. Tex. R. App. P. 34.5(e). If the parties cannot
agree, the trial court must determine what constitutes an accurate copy of the missing
document and order it included in the record. Id.

       Accordingly, the parties are directed to, by written stipulation, deliver a copy of the
presentence investigation report to the trial court clerk for inclusion in the record within 15
days of the date of this order. The Harris County District Clerk is directed to file a
supplemental clerk's record containing the Presentence Investigation Report within 10
days of receipt from the parties.

       If the parties cannot agree, the trial court is directed to determine what constitutes an
accurate copy of the presentence investigation report and to have a supplemental clerk's
record containing the presentence investigation report filed with the clerk of this court
within 45 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court's active
docket. The appeal will be reinstated on this court's active docket when the supplemental
clerk's record containing the presentence investigation report is filed in this court. The
court will also consider an appropriate motion to reinstate the appeal filed by either party,
or the court may reinstate the appeal on its own motion.



                                       PER CURIAM




                                               2